DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,353,962. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 11,353,962. A computer-implemented method for controlling a user interface via free-space motions of a control object, the method comprising: receiving motion information indicating positions of a control object being tracked in a region of free space of the limitation of US Patent No. 11,353,962 having limitations receiving definitions defining a plurality of virtual control constructs, including at least a first virtual control construct defined at a spatial position determined based at least in part on the motion information for a corresponding first portion of the control object; whereby the first virtual control construct is positioned relative to the first portion of the control object, and a second virtual control construct defined at a spatial position determined based at least in part on the motion information for a corresponding second portion of the control object. The difference is the claims US Patent No. 11,353,962 having the limitations whereby the first virtual control construct is positioned relative to the first portion of the control object, and a second virtual control construct defined at a spatial position determined based at least in part on the motion information for a corresponding second portion of the control object; whereby the second virtual control construct is positioned relative to the second portion of the control object; which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/833,556 into the narrower limitation of the U.S. Patent No. 11,353,962 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 19 and 20 of the instant application, they have similar limitations and are anticipatory by claim 1 of the U.S. Patent No. 11,353,962.

Instant Application No. 17/833,556.
Claim 1.  A computer-implemented method for controlling a user interface via free-space motions of a control object, the method comprising: receiving motion information indicating positions of a control object being tracked in a region of free space; and using a processor:
 (i) receiving definitions defining a plurality of virtual control constructs, including at least a first virtual control construct defined at a first spatial position; 



whereby the first virtual control construct is positioned relative to a first portion of the control object, and a second virtual control construct defined at a second spatial position; whereby the second virtual control construct is positioned relative to a second portion of the control object; 



(ii) obtaining a determination of an input gesture determined from motion made by the control object based on any change in spatial position of the first portion of the control object relative to the first virtual control construct and any change in spatial position of the second portion of the control object relative to the second virtual control construct; and 




(iii) switching from conducting control of a user interface in a first mode to conducting control of the user interface in a second mode based at least in part upon interpreting the input gesture.

US Patent No. 11,353,962.
Claim 1. A computer-implemented method for controlling a user interface via free-space motions of a control object, the method comprising: receiving motion information indicating positions of a control object being tracked in a region of free space; and using a processor: 
(i) receiving definitions defining a plurality of virtual control constructs, including at least a first virtual control construct defined at a spatial position determined based at least in part on the motion information for a corresponding first portion of the control object;
 whereby the first virtual control construct is positioned relative to the first portion of the control object, and a second virtual control construct defined at a spatial position determined based at least in part on the motion information for a corresponding second portion of the control object; whereby the second virtual control construct is positioned relative to the second portion of the control object; 
(ii) obtaining a determination of an input gesture determined from motion made by the control object based on a first portion state determined for the first portion of the control object and including any change in spatial position of the first portion of the control object relative to the first virtual control construct and a second portion state determined for the second portion of the control object and including any change in spatial position of the second portion of the control object relative to the second virtual control construct; and 
(iii) switching from conducting control of a user interface in a first mode to conducting control of the user interface in a second mode based at least in part upon interpreting the input gesture determined from the first portion state and the second portion state.





Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1, 19 and 20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Hildreth et al. (US Patent Application Publication No. 2009/0217211) and Guendelman et al. (US Patent Application Publication No. 2012/0204133) combination fail to disclose or suggest one or more of the features of the independent claims 1, 19 and 20.
In summary, Hildreth discloses a user may interact with an enhanced on-screen control to thereby invoke media center functionality, by performing certain gestures that are capable of automatic recognition, based on accessing images of the user at various times. Among other features, the control may display icons that initially surround a representation of the user, such as a hand symbol or cursor, effecting easy selection of underlying icon functionality through straightforward, intuitive, and natural motions of the user's body.
Guendelman teaches provide improved methods and systems for user interaction with a computer system based on 3D sensing of parts of the user's body and the combination of 3D sensing with a visual display creates a sort of "touchless touch screen," enabling the user to select and control application objects appearing on the display without actually touching the display.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 19 and 20.
Specifically, the prior arts fail to teach a computer-implemented method for controlling a user interface via free-space motions of a control object, the method comprising: receiving motion information indicating positions of a control object being tracked in a region of free space; and using a processor: (i) receiving definitions defining a plurality of virtual control constructs, including at least a first virtual control construct defined at a first spatial position; whereby the first virtual control construct is positioned relative to a first portion of the control object, and a second virtual control construct defined at a second spatial position; whereby the second virtual control construct is positioned relative to a second portion of the control object; (ii) obtaining a determination of an input gesture determined from motion made by the control object based on any change in spatial position of the first portion of the control object relative to the first virtual control construct and any change in spatial position of the second portion of the control object relative to the second virtual control construct; and (iii) switching from conducting control of a user interface in a first mode to conducting control of the user interface in a second mode based at least in part upon interpreting the input gesture.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-18 and 19-20 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171